Citation Nr: 1621811	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-18 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to December 1989.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and tinnitus.

The Veteran testified before the undersigned Veterans Law Judge at a March 2016 Travel Board hearing, and a transcript of this hearing is of record.  The record was left open for 60 days for additional evidence, but the Veteran did not submit any additional evidence.


FINDINGS OF FACT

1.  The weight of the evidence does not show that the Veteran's bilateral hearing loss was incurred in or resulted from her active duty service, or manifested within one year from the date of separation.

2.  The weight of the evidence does not show that the Veteran's tinnitus was incurred in or resulted from her active duty service, or manifested within one year from the date of separation.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters on March 2011 and May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran submitted a May 2012 letter from Dr. J.G., Jr., which stated that the Veteran was a "long standing patient" who had been suffering with tinnitus and provided an opinion as to etiology of the Veteran's tinnitus.  Although it does not appear that additional records from Dr. J.G., Jr., were obtained, the Veteran has a duty to provide information that may be reasonably identifiable.  However, she did not provide any information regarding the dates of treatment, if any, by this private physician.  Additionally, the Veteran in her March 2011 claim for bilateral hearing loss and April 2011 claim for tinnitus stated that she had only been treated by VA and did not return the authorization form and release to allow the RO to obtain any private treatment records at any point in time.  As such, pursuing the collection of these records would not result in any relevant information, and so there is no prejudice to the Veteran under the circumstances.

Also, the Veteran was provided VA audiological examinations in May 2011 and June 2011, with a June 2011 addendum.  These examinations and their associated report are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the March 2016 Board hearing, the Veterans Law Judge fully explained the issues on appeal, and asked questions focused on the nature and etiology of the disabilities in question.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for certain chronic diseases, such as organic diseases of the nervous system (to include sensorineural hearing loss and tinnitus), a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Id. at 159.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran's service connection claims must be denied.  As reflected in an August 2014 VA audiological evaluation, the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385 and currently reports recurrent tinnitus.  Also, her Form DD 214 reflects that she served as an equipment, records, and parts specialist, which the Veteran stated required her to work as the motor pool clerk and exposed her to loud acoustic sounds from gasoline and diesel engine trucks for eight to ten hours daily.  However, the record does not establish that either bilateral hearing loss or tinnitus is related to her period of active duty service.

The Veteran contends that she noticed ringing in her ears during service, which worsened to a constant ringing upon separation and caused loss of concentration when doing certain things.  See 5/20/11 Statement in Support of Claim.  Additionally, in her February 2011 claim for hearing loss, she stated that her hearing loss began ten years ago and that she had not received any treatment for it.

At her March 2016 Travel Board hearing, the Veteran contended that in-service audiological examinations indicated hearing loss, although she was not issued any hearing aids during service.  She stated that she noticed loss of hearing throughout the years and that she received hearing aids in 2011, which she did not use due to a "humming noise."  She contended that she noticed tinnitus (a humming noise) in 1984 or 1985 while in service.

The Veteran's service treatment records reflect no complaints or findings related to hearing loss or tinnitus.  At the time of her January 1980 enlistment examination, the Veteran reported to be in good health and denied ear trouble and hearing loss.  The ears were clinically evaluated as normal, and the results of puretone testing revealed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
10
Illegible
10
10
10

See VBMS, 6/19/14 STR, p. 15-16, 18.  A November 1986 reference audiogram stated that earplugs were previously issued and revealed puretone testing results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
5
0
LEFT
10
0
0
0
0

See id. at 12.  An April 1987 periodic examination report reflected a normal clinical evaluation for ears and revealed puretone testing results as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
5
0
LEFT
10
0
0
0
0

See id. at 9-10.  A June 1989 separation examination reflected a normal clinical evaluation for ears, found the Veteran to be in good health, and revealed puretone testing results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
10
5
5
0
0

See id. at 6-7.  As such, the Veteran did not exhibit any level of hearing loss or hearing impairment during active duty service for VA purposes.  See 38 C.F.R. § 3.385; see also Hensley, 5 Vet. App. at 157.  Additionally, there is no indication of any complaints, findings, treatment, or diagnosis of tinnitus during active duty service.

A January 2011 VA treatment record revealed no hearing difficulty, ear pain, drainage, or tinnitus, and that hearing was not impaired.  See VBMS, 6/15/11 VA Treatment Record, p. 3, 5-6.

Therefore, the earliest indication of the Veteran's complaint of bilateral hearing loss and tinnitus is at the filing of her claims in February 2011 and April 2011.  A VA treatment record from an April 2011 audiology consultation reflects complaints of worsening hearing loss, which the Veteran reported was acquired through the years.  Testing results revealed bilateral moderately severe flat, primarily sensorineural hearing loss with excellent speech discrimination in quiet.  Hearing aids were ordered.  Prior to this consultation, the Veteran noted a history of noise exposure and bilateral hearing loss and that she worked in a "motor pool."  She reported gradual hearing loss present for several years, difficulty understanding whispers or speech in noise, turning up the television too loud for others, limitations of personal or social life as a result of hearing difficulty, and difficulty understanding her primary care provider.  See VBMS, 4/22/11 VA Treatment Records, p. 2, 6-7.

A May 2011 VA examination report indicated review of the Veteran's claims file and medical records, recounted the Veteran's history, and recited her complaints.  The Veteran reported bilateral hearing loss which gradually worsened over the years, as well as recurrent, intermittent tinnitus at night when quiet, which she noticed when she first got out of service.  She also stated that she worked around loud trucks during service without ear protection, and denied occupational and recreational noise exposure.  The VA examiner did not report the puretone testing results due to poor reliability, stating that the puretone averages were not in agreement with speech reception thresholds despite repeated reinstruction and retesting.  Specifically, the VA examiner stated that puretone thresholds were inconsistent with otoacoustic emission testing, and that the puretone thresholds were significantly better than those obtained recently but with much poorer speech recognition scores.  Additionally, she stated that the current results were inconsistent with demonstrated communication ability as the Veteran initially appeared to have great difficulty understanding her, but at the end of the examination was easily answering questions spoken in a normal voice while behind the examiner.  The VA examiner stated that the results suggested non-organic hearing loss, and that she could not provide a diagnosis or resolve the issue of nexus without resorting to mere speculation due to the poor reliability of the test results.

A June 2011 VA examination report indicated review of the Veteran's claims file and medical records, recounted the Veteran's history, and recited her complaints.  The Veteran complained of gradual bilateral hearing loss and constant, moderately severe tinnitus that sounded like bells ringing with an onset in service.  The VA examiner did not report the test results as they were not reliable despite repeated attempts and reinstruction.  He stated the results were strongly suggestive of a non-organic hearing loss or hearing loss component.  He reported that speech recognition thresholds were in poor agreement with puretone averages and that, specifically, the speech recognition thresholds were better than could be reasonably expected given the puretone results.  Additionally, he noted that normal acoustic reflexes were inconsistent with the elevated puretone thresholds obtained and that most air and bone conduction thresholds were in fair to poor agreement.  He also stated that otoacoustic emissions absent at 2000 Hz on the left side and 6000 Hz on the right side, but otherwise present at 1500 to 6000 Hz bilaterally, were consistent with normal cochlear outer hair cell function but inconsistent with elevated thresholds obtained at those frequencies.  Moreover, he found that the poor word recognition scores were inconsistent with observed communication abilities as the Veteran responded well to questions and instructions and was able to converse easily with normal conversational levels without the use of hearing aids.  The VA examiner diagnosed the Veteran with reported constant bilateral subjective tinnitus and conceded low acoustic trauma, but stated that he could not provide an opinion due to unreliable results.

A June 2011 addendum to the June 2011 VA examination clarified that the unreliability and unsuitability of the June 2011 VA examination was due to the Veteran's non-compliance or actions.  The VA examiner stated that the Veteran did not appear to be putting forth a good faith effort to cooperate and that the results were suggestive of non-organic hearing loss or hearing loss component.  See VBMS, 6/10/11 Email Correspondence.

A May 2012 letter from Dr. J.G., Jr., stated that the Veteran had tinnitus and opined that there was a greater than 50 percent chance that her tinnitus was caused by exposure to loud noises during service.  No rationale or explanation was provided.  See VBMS, 5/14/12 Private Treatment Record.

An August 2014 VA audiological examination revealed puretone results as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
60
55
55
N/A
60
LEFT
55
65
65
N/A
70

However, this examiner also noted poor inter-test consistency, that the test was inadequate for rating purposes, and otoacoustic emissions present through 4000 Hz bilaterally.  See VBMS, 8/6/14 VA Examination.  No opinion as to etiology was provided.

Based upon the evidence of record, the Board finds that the Veteran's bilateral hearing loss and tinnitus are not etiologically related to her in-service noise exposure.

The Veteran has a current diagnosis of bilateral hearing loss and current complaints of tinnitus.  A veteran satisfies the current disability requirement if she has such disability at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Although the Veteran's April 2011 test results revealed bilateral "primarily [sensorineural hearing loss]," the August 2014 puretone test results revealed that the Veteran has hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

The Board acknowledges the Veteran's contentions that she was exposed to hazardous noise while in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As such, the Veteran is competent to establish that she experienced noise exposure while serving as an equipment, records, and parts specialist in the motor pool during active duty service.  As there is no evidence to the contrary in the record, the Board finds the Veteran's contentions regarding noise exposure to be credible and that the Veteran experienced some level of noise exposure while in service.

Furthermore, the Board acknowledges the Veteran's contentions that her hearing loss and tinnitus are related to in-service noise exposure.  Lay evidence may be competent to establish medical etiology or nexus (Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), but VA can give lay evidence whatever weight to which it concludes the evidence is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  In this case, although the Veteran may believe that her current hearing loss and tinnitus are related to in-service noise exposure that occurred about 22 years prior to her first complaints of audiological issues and diagnosis of hearing loss, she is not competent to make such a determination, which is medical in nature.  See Jandreau, 492 F.3d at 1372.  As such, the Board finds the Veteran's statements regarding etiology to have little probative value.

After review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence does not demonstrates a nexus between any current bilateral hearing loss or tinnitus and any in-service noise exposure.  The May and June 2011 VA examiners were, in fact, unable to provide an opinion due to the Veteran's inconsistent and unreliable responses, which the June 2011 examiner stated was due to the Veteran's lack of good faith effort to cooperate.  The Board notes that "the duty to assist is not always a one-way street.  If a veteran wishes help, [she] cannot passively wait for it in those circumstances where [she] may or should have information that is essential in obtaining the evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  As such, the Veteran cannot claim that her bilateral hearing loss and tinnitus should be service-connected but then not cooperate to allow her claimed disorders to be properly and accurately evaluated.

Additionally, despite the Veteran's suggestions of inadequate VA examinations where she was "polite and very cooperative" and the examiner "angry, loud, and hostile," the Board finds that her assertions are insufficient to overcome the presumption of regularity applied to government officials, such as VA examiners conducting compensation examinations.  The United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Moreover, the Board finds that both the May and June 2011 VA examiners provided an in-depth explanation as to the numerous inconsistencies among the different tests and examinations.  As such, the Board finds that the VA examinations were adequate in that they examined the Veteran and provided a sufficient explanation as to their inability to provide a diagnosis or opinion.

The Board acknowledges the May 2012 letter from Dr. J.G., Jr., stating that there was a greater than 50 percent chance that the Veteran's tinnitus was caused by in-service noise exposure.  However, the Board finds this opinion to be inadequate as he did not provide any sort of explanation or rationale and as it is not stated whether he reviewed the Veteran's claims file, and therefore of no probative value.

Furthermore, there is no evidence of the Veteran's bilateral hearing loss manifesting to a compensable degree within one year of service.  The first indication of a diagnosis of sensorineural hearing loss was not until April 2011, over 22 years after separation from service, although the evidence does not reveal that she met the auditory threshold for impaired hearing disability for VA purposes until August 2014, almost 25 years after separation.  See 38 C.F.R. § 3.385.  Additionally, the Board notes that the May and June 2011 VA examiners stated that the test results suggested non-organic hearing loss or hearing loss component.  Therefore, service connection for bilateral hearing loss on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Additionally, the evidence does not demonstrate, nor does the Veteran contend, that she had hearing loss during service or upon separation from service.  Rather, she was found not to have any hearing difficulty or impairment in January 2011, stated in her February 2011 claim application that the hearing loss began ten years prior, and stated during the pendency of the hearing loss claim that her hearing loss was acquired through the years.  Although she stated that in-service audiological examinations indicated hearing loss at the March 2016 Board hearing, all such examinations revealed bilateral hearing within normal limits, as discussed above.  As such, the Board finds that there is no contention or evidence of chronic in-service or continuous post-service symptomatology.

Thus service connection for bilateral hearing loss is not warranted under direct or presumptive basis, or by continuity of symptomatology.  38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, supra.

Moreover, the Veteran's reports of the onset of tinnitus have been inconsistent and contradictory.  While she contends that it began during service, service treatment records reveal no complaints, findings, treatment, or diagnosis of tinnitus.  A January 2011 VA treatment record, before the filing of her claim, reflects a finding of no tinnitus.  However, in a May 2011 statement, she stated that the ringing in her ears began during service and worsened to a constant ringing upon separation.  At the May 2011 VA examination, she reported recurrent, intermittent tinnitus that manifested at night when quiet, which she first noticed upon separation.  At the June 2011 VA examination, she reported constant tinnitus that sounded like bells ringing with an onset in service.  At the March 2016 Board hearing, she stated that she noticed a humming noise in 1984 or 1985 while in service.  Therefore, the Veteran's contentions as to the frequency, noise heard, and onset have been inconsistent.

Furthermore, the Veteran's assertions that she has had tinnitus during and since separation from service were made in the context of a claim for VA benefits rather than in the limited context of medical treatment.  The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore her assertion as to any matter upon which she is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In light of the evidence provided by the Veteran, the Board finds that the evidence does not show that the Veteran had tinnitus during service or for many years thereafter.  In fact, the Veteran does not complain about her tinnitus until the filing of her claim.  While the Board acknowledges that tinnitus is subjective and the Veteran's explanation that she was not aware of what tinnitus was until 2011, the Board finds that the Veteran's statement that she has had tinnitus since service or soon after separation from service is not credible.  The Board makes no judgment as to whether the Veteran's lack of credibility with respect to her statements is the result of impaired memory, exaggerations of the facts, or deceit.  However, the stark inconsistencies alone are sufficient to render the statements of no evidentiary weight regardless of the underlying reasons for the inconsistencies.  As a result, service connection for tinnitus is not warranted under direct or presumptive basis, or by continuity of symptomatology.  38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, supra.

Therefore, the evidence weighs against a finding that either bilateral hearing loss or tinnitus began during service, is related to in-service noise exposure, or is related to service in any other way.  Accordingly, service connection for bilateral hearing loss and tinnitus must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


